                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
____________________________________
                                     ]
TREVOR FITZGIBBON,                   ]
                                     ]
                  Plaintiff,         ]
                                     ]
vs.                                  ]     Civil Action No. 3:18-cv-247-REP
                                     ]
JESSELYN A. RADACK,                  ]
                                     ]
                  Defendant.         ]
____________________________________]

                                        STATUS REPORT

TO THE HONORABLE ROBERT E. PAYNE, U.S. DISTRICT JUDGE:

       COMES NOW Jesselyn A. Radack, defendant herein, and debtor and debtor in

possession (“Debtor”), by and through her undersigned attorneys, and provides this Status Report

to the Court:

       1. The Debtor’s Chapter 11 case remains open and pending.

       2. The Debtor filed her Chapter 11 Plan of Reorganization (“Plan”) on or about February

11, 2019.

       3. In recent days, Trevor Fitzgibbon has filed a number of documents with the

Bankruptcy Court, some of which required expedited response, some of which required revision

and amendment by Mr. Fitzgibbon (altering response dates, etc.), and some which required other

acts in response, all of which had to be accomplished in a very compressed time frame; as a

result, this Status Report had to be changed on an almost daily, if not hourly, basis, resulting in

the slight delay in its presentation to this Honorable Court. For example, Mr. Fitzgibbon filed a

                                                  1
motion to dismiss Ms. Radack’s bankruptcy case, and asked that it be heard on an expedited

basis; Ms. Radack had to file an immediate response to the request to expedite the hearing. Mr.

Fitzgibbon’s request was promptly denied by the Bankruptcy Court). Regrettably, this flurry of

activity by Mr. Fitzgibbon, and the necessity of response by Ms. Radack, and the concomitant

changes to this Status Report, resulted in its refinement and amendment on multiple occasions, to

ensure a higher degree of completeness and accuracy.

       4. At present, Mr. Fitzgibbon has on file with the Bankruptcy Court the recently filed

motion to dismiss the Chapter 11 case pending for Ms. Radack, and a motion seeking relief from

the automatic stay to continue the prosecution of this civil action. As of the date of this Status

Report, the responses from Ms. Radack to each motion are not yet due, although she intends a

vigorous opposition to each of them.

       5. With respect to the underlying Chapter 11 case, the Bankruptcy Court determined that,

although it would not dispense with the disclosure statement requirement under 11 U.S.C.

Section 1125, the disclosure statement requirement would be significantly curtailed, and satisfied

by the preparation of a much abbreviated version of a disclosure document, to be approved by

the Office of the United States Trustee. Because of Mr. Fitzgibbon’s recent filings, that

disclosure document has had to be amended a number of times to ensure a high degree of

accuracy. It is set to be presented for consideration by the Office of the United States Trustee

this calendar week.

       6. Simultaneously with the other matters described herein above, Mr. Fitzgibbon filed a

Proof of Claim with the Bankruptcy Court, respecting the claims asserts in this civil action. Ms.

Radack believes that by doing so, Mr. Fitzgibbon has submitted voluntarily to the jurisdiction of


                                                  2
the Bankruptcy Court over the claims set forth therein and thereby presented to the Bankruptcy

Court the claims set forth therein for consideration, analysis and adjudication by the Bankruptcy

Court as part of the process of allowing claims within the bankruptcy process. See 11 U.S.C.

Section 502; Fed. R. Bankr. P. 3007. Given the shortness of time between the filing of the Proof

of Claim by Mr. Fitzgibbon and the final revision to this Status Report, no objection to the

alliance of Mr. Fitzgibbon’s claim, as embodied in the Proof of Claim, has yet been filed, but Ms.

Radack intends to do so promptly.



Dated: March 19, 2019                        Respectfully submitted,



                                               /S/ Jeffrey M. Sherman
                                             Jeffrey M. Sherman, VSB 22424
                                             LAW OFFICES OF JEFFREY M. SHERMAN
                                             1600 N. Oak Street, Suite 1826
                                             Arlington, VA 22209
                                             (703) 855-7394
                                             jeffreymsherman@gmail.com
                                             Attorneys for the Debtor




                                                 3
                                CERTIFICATE OF SERVICE

   I hereby certify that on March 19, 2019, I served a copy of the foregoing by first class mail,
postage prepaid, or, where available (if so indicated), by electronic means, to:

Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, VA 22903
stevenbiss@earthlink.net

D. Margeaux Thomas
The Thomas Law Office PLC
11130 Fairfax Blvd., Suite 200-G
Fairfax, VA 22030
mthomas@thomaslawplc.com

                                              /S/ Jeffrey M. Sherman
                                             Jeffrey M. Sherman




                                                4
